DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over McKay [Pat. No. 3,212,281] in view of King [Pat. No. 3,628,345].
McKay teaches a method for fractional crystallization (title) of fluid such as raw juice and milk (column 4, line 60), consisting of an ice crystal generation step which includes cooling a fluid by use of a stirring blade, or auger, in a tank (Figure 1, #34; column 5, lines 25-32), forming a mixture of ice crystals and concentrated fluid (column 5, lines 54-57), an ice crystal separation step in a column with a filter which separates the concentrated mother liquor from the ice crystals (Figure 1, #10, 21), returning some of the separated and concentrated mother liquor to a feed inlet where it is combined with fresh fluid for subsequent repeated treatments (Figure 1, #45), an absence of centrifuges (see whole document), and the ice crystal generation 
McKay does not explicitly recite a filter size of approximately 100 µm and an average crystal size of 100-3,000 µm, and the amount of fresh fluid replacing the amount of separated ice crystals (claim 1, 12); an average crystal size of 150-3,000 µm, 200-3,000 µm, or 300-1,000 µm (claim 14-16); and a solid content loss of less than 0.5% (claim 17).
King teaches a method for freeze concentration of milk and juice (column 1, line 75) comprising the creation of ice crystals sized at 0.004-0.010 inches or 101-254 µm (column 3, line 21) or even 0.025-0.030 in or 635-762 µm (column 5, line 45), and separating the crystals from the concentrated fluid by use of a filter with vertical slots less than a diameter of a majority of the ice crystals (column 3, line 35-39; Figure 1, #5).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed filter and crystal sizes into the invention of McKay, in view of King, since both are directed to methods of freeze concentration, since McKay already included a separation column with a filter for separating ice crystals (Figure 1, #21) but simply did not specify a size, since freeze concentration methods commonly included the creation of ice crystals sized at 0.004-0.010 inches or 101-254 µm (column 3, line 21) or even 0.025-0.030 in or 635-762 µm (column 5, line 45), and separating the crystals from the concentrated fluid by use of a filter with vertical slots less than a diameter of a majority of the ice crystals (column 3, line 35-39; Figure 1, #5) as shown by King; and since the claimed filter and ice crystal sizes would have been used during the course of normal experimentation and optimization procedures based on factors such as 
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed amount of fresh fluid and solid content loss into the invention of McKay, in view of King, since both are directed to methods of freeze concentration, since McKay already taught returning some of the separated and concentrated mother liquor to a feed inlet where it is combined with fresh fluid for subsequent repeated treatments (Figure 1, #45); since adding an amount of fresh fluid which equaled the amount of crystals removed from the previously concentrated fluid would have ensured that a uniform and constant amount of fluid was present in the system of McKay at all times, since the concentrated fluid of McKay would be expected to have a greater solids content due to the removal of water in the form of ice crystals, since the combined method of McKay, in view of King, used the same materials and steps as those claimed by applicant, and since the claimed amounts would have been used during the course of normal experimentation and optimization procedures based upon factors such as the type of fluid, the size of other solid particles in the fluid, the degree of desired concentration after each concentrating step, the final desired concentration, and the cooling capacity of the system of McKay, in view of King.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over McKay, in view of King, as applied above, and further in view of Woolf et al [Pat. No. 5,445,844] and Farr [Pat. No. 3,420,742].
McKay and King teach the above mentioned concepts. McKay and King do not explicitly recite the concentrated fluid containing more than 70% of a fragrance component (claim 6), 
Woolf et al teach a method for freeze concentration of fermented fluids, such as buttermilk (column 5, line 16), which does not destroy the delicate dairy flavors as compared to a thermal concentrating process (column 4, lines 10-25).
Farr teaches a method for preserving a bacterial concentrate at freezing temperatures which maintains bacterial viability (column 5, lines 60-65) which is then added to milk to create a fermented milk (column 5, lines 66-75), as well as creating buttermilk (column 6, lines 40-50).
It would have been obvious to one of ordinary skill in the art that the claimed retention of greater than 70% fragrance and bacteria would also be present in the invention of McKay, in view of King, Woolf et al, and Farr, since all are directed to methods of concentrating and/or preserving milk products, since the combination of McKay and King used the same materials and treatment steps as those claimed by applicant, since McKay did not include any heating or high temperature processing which would have resulted in a decrease of fragrance compounds and live bacteria, since King also taught maintaining flavor and aroma characteristics at a very high level (column 3, line 45), since freeze concentration of fermented milks, such as buttermilk, was commonly practiced in the art as shown by Woolf et al (column 5, line 16), since freeze concentration of milk products was commonly known to not destroy the delicate dairy flavors as compared to a thermal concentrating process (column 4, lines 10-25) as shown by Woolf et al, since many consumers desired fermented milks such as buttermilk for drinking as well as for ingredients in recipes, since frozen preservation of beneficial bacteria for fermented milks was commonly known and used in the art as shown by Farr (column 5, lines 60-75), and since retaining the fragrance/flavor of fresh milk and beneficial live bacteria of buttermilk would have provided greater demand for the concentrated milk product of McKay.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McKay, in view of King, as applied above, and further in view of Sutter et al [Pat. No. 3,776,529].
McKay and King teach the above mentioned concepts. McKay and King do not explicitly recite circulating refrigerant through the stirring blade (claim 11). Sutter et al teach a heat exchange device comprising hollow stirring blades through cooling medium is circulated (Figure 2-3, #9, 12). It would have been obvious to one of ordinary skill in the art to incorporate the claimed hollow stirring blades into the invention of McKay, in view of King and Sutter et al, since all are directed to methods of cooling a material, since McKay already taught the ice crystal generation performed in a jacketed tank with circulating refrigerant and a stirring blade (Figure 1, #34, 36, 38-39; column 5, lines 25-40), since heat transfer devices commonly included hollow stirring blades through cooling medium is circulated (Figure 2-3, #9, 12) as shown by Sutter et al, and since cooled stirring blades would have provided more effective and efficient cooling of the fluid of McKay.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McKay, in view of King, as applied above, and further in view of Ahmed et al [Pat. No. 4,959,234].
McKay and King teach the above mentioned concepts. McKay and King do not explicitly recite cooling to 0.0 to -2.5°C (claim 18). Ahmed et al teach a method for freeze concentration of dairy products comprising cooling to a temperature of 1-4°C below the freezing point (column 4, line 44) wherein it was commonly accepted that water froze at 0°C. It would have been obvious to one of ordinary skill in the art to incorporate the claimed cooling temperature into the invention of McKay, in view of King and Ahmed et al, since all are directed to methods of freeze concentration, since McKay already included an ice crystal generation step, since freeze concentration methods commonly used a temperature of 1-4°C below the freezing point (column 4, line 44) as shown by King, wherein it was commonly accepted that water froze at 0°C, and since the claimed temperature would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of fluid, and/or the desired degree of concentration in the method of McKay.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-18 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the amount of time, and recycling the fluid directly to the tank rather than a feed line) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792